DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Pub. 2017/0316730 A1).
In re claim 9 and 18, Cheng et al. shows (fig. 7) an array substrate (or a display device, which includes an OLED), comprising a plurality of sub-pixels distributed in an array arrangement, wherein data lines (DL) and power supply signal lines (VSS) are disposed between two adjacent columns of the sub-pixels; wherein the data lines and the power supply signal lines are on different film layer surfaces, and the data lines and the power supply signal lines at least partially overlap [0059-0060].
In re claim 20, Cheng et al. shows (fig. 7) the data lines and the power supply signal lines have a same extension direction.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, does not disclose an array substrate, comprising a data lines and power supply signal lines are disposed between two adjacent columns of the sub-pixels; and compensation signal lines disposed in parallel with the power supply signal lines; wherein the data lines and the power supply signal lines are on different film layer surfaces, and the data lines and the power supply signal lines at least partially overlap; the data lines are disposed on the array substrate, the power supply signal lines are on a back side of the array substrate and disposed opposite to the data lines, a signal input terminal of the power supply signal lines extends to a bonding area and is electrically connected to a control chip by a through-hole disposed on the array substrate.
The closest prior art references include Tao et al. (US Pub. 2020/0144298 A1), Liu et al. (US Pub. 2020/0328266 A1), Zhang (US Pub. 2016/0203761 A1), Kim et al. (US 2020/0035762 A1), Yeh et al. (US Pub. 2020/0064702 A1), Yang et al. (US Pub. 2020/0312942 A1), Gang et al. (US Pub. 2013/0106817 A1) and Cheng et al. (US Pub. 2017/0316730 A1), with Cheng et al. being the most relevant. The references disclose at least some elements of the claims including the a data lines and power supply signal lines are disposed between two adjacent columns of the sub-pixels, wherein the data lines and the power supply signal lines are on different film layer surfaces, and the data lines and the power supply signal lines at least partially overlap. Cheng et al. and the other references do not specifically disclose that the data lines are disposed on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815